Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US. Patent No. 10672519 and US. Patent No. 10629293 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.  

Claim 1 is directed toward a computing system implementing health service, the computing system comprising: 
a network communication interface to communicate, over one or more wireless networks, with computing devices of users of the health service; 
one or more processors; 
a memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
execute a correlation model to determine a correlation value for each respective health assertion in a collection of health assertions based on (i) answers to the respective health assertion provided by individuals in a control group, and  (ii) known health outcomes of each individual in the control group, wherein the correlation value 
receive, over the one or more wireless networks, activity data from a wearable activity monitoring device of a user of the health service, the activity data indicating at least one of  (i) a distance traveled during an exercise routine, (ii) a type of exercise routine performed by the user,  (iii) a duration of an exercise routine, or (iv) biometric data of the user from one or more sensors of the wearable activity monitoring device; 
generate, over the one or more wireless networks, a health trivia session to be presented on a computing device of the user, the health trivia session comprising a set of health assertions from the collection of health assertions; 
receive, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user; 
for each response in the corresponding set of responses, determine a correctness for the response, the correctness indicating whether the user answered a corresponding health assertion correctly or incorrectly; 
based on (i) the correctness of each response in the corresponding set of responses, (ii) the correlation value of each health assertion in the set of health assertions provided during the trivia session, and (iii) the activity data of the user, generate a health profile for the user; 
based on the health profile of the user, determine whether the user qualifies for one or more health service benefits; and 


For claim rejection under 35USC 101, the current invention recites “the activity data being generated by sensors of the one or more wearable activity monitoring devices of the user and indicating at least one of (i) a distance traveled during an exercise routine, (ii) a type of exercise routine performed by the user, (iii) a duration of an exercise routine, (iv) biometric data from monitoring the user with one or more sensors of the one or more wearable activity monitoring devices, (v) a location of the user at a given time, or (vi) a time of day when the user performed a particular activity”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), the combination of recited additional elements in the recited claims is patent eligible because the claims as a whole integrate an abstract idea into practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

Claim 1 closely relates to McClure (US. 20140278474) in view of Atakhorrami et al. (US. 20130024212 hereinafter Atakkorrami) and further in view of Turgiss et al. (US. 20110307311 hereinafter Turgiss) and further in view of Lliff (US. 5,711,297)). McClure 

However, the combined art fails to disclose receive, over the one or more wireless networks, a corresponding set of responses to the set of health assertions from the computing device of the user;. 
for each response in the corresponding set of responses, determine a
correctness for the response, the correctness indicating whether the user
answered a corresponding health assertion correctly or incorrectly;
based on (i) the correctness of each response in the corresponding set
of responses, (ii) the correlation value of each health assertion in the set of
health assertions provided during the trivia session, and (iii) the activity data
of the user, generate a health profile for the user;
based on the health profile of the user, determine whether the user
qualifies for one or more health service benefits; and
in response to determining that the user qualifies for one or more
health service benefits, generate, over the one or more wireless networks, a
service customer interface to be displayed on the computing device of the
user, the service customer interface enabling the user to redeem or purchase
a health service product using the one or more health service benefits.

 providing a service in connection with determining a health of a user collection of questions are stored for the user. Each question in the collection of questions is associated with a correlative health parameter. However, the reference does not disclose, in response to determining that the user qualifies for one or more health service benefits, generate, over the one or more wireless networks, a service customer interface to be displayed on the computing device of the user, the service customer interface enabling the user to redeem or purchase
 
The NPL reference “””discloses the mobile fitness application. (MFA) to help the users to learn various exercises through text, picture and video instruction, etc.. and adopt mobile technologies for their physical fitness 
However, the NPL reference does not disclose generate, over the one or more wireless networks, a service customer interface to be displayed on the computing device of the user, the service customer interface enabling the user to redeem or purchase

Claims 2-8 are dependent from claim 1 and are allowed as the same reason given above 
Claims 9-16 incorporate all the limitations of claims 1-8 and are allowed as the same reason given above 
Claims 17-20 incorporate all the limitations of claims 1-8 and are allowed as the same reason given above 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686